In re Hensgens, Catherine E.; — Plaintiffs); applying for appeal from denial of application to the Committee on Bar Admission.
Granted. Petitioner is allowed to take the examination and upon having satisfactorily passed such examination a commissioner will be appointed on application in accordance with Chapter 4, Article 14, Section 9 of the Articles of Incorporation of the Louisiana State Bar Association, to take evidence and report to this court as to whether petitioner *1095has the appropriate character and fitness to be admitted to the bar and allowed to practice law.
KIMBALL, J., not on panel.